Citation Nr: 0508078	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  04-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability, to include as secondary to service-connected 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hip disability, to include as secondary to service-
connected right knee disability.

3.  Entitlement to an increased rating greater than 10 
percent for service-connected right knee disability


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & Friend, B.S.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1968 
until May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that new and material 
evidence was not received to reopen claims of entitlement to 
service connection for left knee and bilateral hip 
disabilities, and also continued the assignment of a 10 
percent disability evaluation for the appellant's service-
connected right knee disability.

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in June 2004.

The issues of (1) entitlement to service connection for left 
knee disability, to include as secondary to service-connected 
right knee disability, (2) entitlement to service connection 
for bilateral hip disability, to include as secondary to 
service-connected right knee disability, and (3) entitlement 
to an increased rating greater than 10 percent for service-
connected right knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In August 1971, the RO denied, on the merits, the 
appellant's claim for service connection for left knee 
disability.  The appellant was notified of the decision and 
his appellate rights, and he did not appeal that decision.

2.  In February 2001, the RO denied, on the merits, the 
appellant's claim for service connection for bilateral hip 
disability, to include as secondary to service-connected 
right knee disability.  The appellant was notified of the 
decision and his appellate rights, and he did not appeal that 
decision

3.  New evidence related to the appellant's claim for service 
connection for left knee disability received since the RO's 
August 1971 decision is neither cumulative nor redundant, it 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the appellant's claim.

4.  New evidence related to the appellant's claim for service 
connection for bilateral hip disability received since the 
RO's February 2001 decision is neither cumulative nor 
redundant, it relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The August 1971 RO decision that denied service 
connection for left knee disability is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2004).

2.  The February 2001 RO decision that denied service 
connection for bilateral hip disability, to include as 
secondary to service-connected right knee disability is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2004).

3.  New and material evidence has been received, and the 
claim for service connection for left knee disability, to 
include as secondary to service-connected right knee 
disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156 (2004).

4.  New and material evidence has been received, and the 
claim for service connection for bilateral hip disability, to 
include as secondary to service-connected right knee 
disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 (2003), are 
applicable to the appellant's requests to reopen his claims 
of entitlement to service connection for left knee disability 
and bilateral hip disability, to include as secondary to 
service-connected right knee disability.  The VCAA similarly 
applies to the appellant's claim of entitlement to an 
increased rating greater than 10 percent for service-
connected right knee disability.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the appellant was provided with VCAA letters in 
November 2002 and November 2003 notifying him what was needed 
to substantiate his claims.  In light of the favorable 
decision contained herein, that is, the reopening of the 
appellant's claims of entitlement to service connection for 
left knee and bilateral hip disabilities, to include as 
secondary to service-connected right knee disability, it is 
clear that sufficient evidence was developed in this case in 
this respect.

The Board additionally notes that, as discussed in further 
detail in the REMAND below, there is a further duty to assist 
the appellant by providing a VA reexamination with respect to 
his right knee disability, obtaining newly developed VA 
medical records, and obtaining his Social Security 
Administration records.


II.  Reopening of Claims for Service Connection for Left Knee 
and Bilateral Hip Disabilities

The August 1971 and February 2001 RO decisions denying 
service connection for left knee and bilateral hip 
disabilities respectively are final.  38 U.S.C.A. §§ 5108, 
7104, 7105 (b) and (c) (West 2002); 38 C.F.R. §§ 20.201, 
20.202, 20.302 (2004).  The Board's conclusion is predicated 
upon the appellant's notification of the rating decision and 
his appellate rights, and the appellant's subsequent failure 
to provide the requisite correspondence evidencing his intent 
to challenge the decisions.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As the appellant filed his 
claims to reopen in June 2002, the definition of new and 
material evidence effective August 29, 2001, found at 38 
C.F.R. § 3.156(a) (2004), applies in this case:

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

With respect to the evidence submitted by the appellant since 
the RO's August 1971 and February 2001 decisions, the Board 
notes that, although it has thoroughly reviewed all of the 
evidence of record, it shall focus upon the service medical 
records received in December 2003.  For example, in December 
2003 the RO received multiple service medical records, which 
indicate the appellant's in-service treatment for a swollen 
left knee.  The Board additionally notes that these service 
medical records were not previously contained within the 
claims file.  In a case such as this, where the appellant 
submits new evidence consisting of a supplemental report from 
the service department, pertinent regulations mandate that 
the appellant's claims to reopen shall be granted.  38 C.F.R. 
§ 3.156 (c) (2004).


ORDER

New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
left knee disability, to include as secondary to service-
connected right knee disability.

New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
bilateral hip disability, to include as secondary to service-
connected right knee disability.


REMAND

With respect to the appellant's requests to reopen his 
claims for service connection for left knee and bilateral 
hip disabilities, to include as secondary to service-
connected right knee disability, the Board notes that the 
appellate issues pending before the Board are whether new 
and material evidence have been received to reopen such 
claims, and not whether the appellant is entitled to the 
requested benefits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  These two questions are distinct, and where the 
appellant is prejudiced by the Board's consideration of an 
issue not previously presented at the RO, the Board is 
precluded from adjudicating such issue.  Id.

As previously noted, the Board's ability to address an issue 
that was not addressed by the RO, is contingent upon whether 
the appellant will be prejudiced by the Board's consideration 
of the issue in the first instance.  See 38 U.S.C.A. §§ 5104, 
5107(a), 7104(a), and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31; see also VAOPGCPREC 16-92 (1992).

The Board finds that, as an appellate body, it cannot decide 
the appellant's claims for service connection for left knee 
and bilateral hip disabilities on the merits without 
violating the appellant's due process rights.  Therefore, the 
Board concludes that the issues of entitlement to service 
connection for left knee and bilateral hip disabilities, to 
include as secondary to service-connected right knee 
disability must be remanded to allow the agency of original 
jurisdiction to make a determination as to the appellant's 
entitlement to service connection for such conditions in 
light of all of the evidence of record.

The Board additionally notes that the appellant, at his June 
2004 videoconference hearing before the undersigned Veterans 
Law Judge, indicated that he applied for Social Security 
Administration benefits as a result of his disabilities and 
that he receives VA treatment every two months.  (See Board 
Hearing Transcript at 11-14, 17, June 2004).  However, the 
appellant's Social Security Administration records are not 
contained within the claims file and the most recent VA 
medical records contained within the claims file are dated in 
February 2004.  As such, the remaining appellate issue of 
entitlement to an increased rating greater than 10 percent 
for service-connected right knee disability is similarly 
remanded for purposes of obtaining the appellant's Social 
Security Administration records and any newly developed VA 
medical records.

Having previously remanded the issues here on appeal for the 
above reasons, 
the Board additionally notes that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2004).  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.

Although the appellant in this case was previously afforded a 
VA examination in March 2004 with respect to his left knee 
and right knee disabilities, the appellant should 
nevertheless be afforded a VA reexamination for purposes of 
ascertaining the current severity of his service-connected 
right knee disability.

Finally, the appellant should be notified that "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  Furthermore, it is incumbent upon the appellant to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, which includes, under the 
circumstances of this case, attending any VA reexamination.  
38 C.F.R. §§ 3.158, 3.655 (2004).

Accordingly, this case is remanded for the following:

1.  The appellant's Social Security 
Administration records should be obtained.  
All efforts to obtain these records should be 
fully documented, and the facilities must 
provide a negative response if records are 
not available.

2.  The appellant's VA medical records 
developed since February 2004 should be 
obtained from the VA medical facility in Iowa 
City.  All efforts to obtain these records 
should be fully documented, and the facility 
must provide a negative response if records 
are not available.

3.  As discussed above, the appellant should 
be notified that the duty to assist in the 
development and adjudication is not a one-way 
street, and the appellant must cooperate with 
the RO's efforts in developing this claim, 
which includes attending any VA 
reexamination.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996); 38 C.F.R. §§ 3.158, 3.655 
(2004).

4.  Upon completion of the above, the 
appellant should be scheduled for a VA 
orthopedic reexamination.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:
What is the current severity of the 
appellant's right knee disability?  The 
examiner must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the appellant's 
service-connected right knee disability, 
to include, but not limited to, the range 
of motion in degrees, any subluxation, 
lateral instability, nonunion or malunion 
of the tibia and fibula, and ankylosis.  
In addition, the examiner must also 
address the presence or absence of any 
functional impairment due to pain, 
weakness, incoordination, fatigability, 
instability, etc., resulting from the 
appellant's service-connected right knee 
disability.

All appropriate testing in this regard should 
be accomplished, and a complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

5.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

6.  The appellant's claims of (1) entitlement 
to service connection for left knee 
disability, to include as secondary to 
service-connected right knee disability, (2) 
entitlement to service connection for 
bilateral hip disability, to include as 
secondary to service-connected right knee 
disability, and (3) entitlement to an 
increased rating greater than 10 percent for 
service-connected right knee disability 
should then be reconsidered.  If the benefits 
sought on appeal remain denied, then the 
appellant and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


